Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 1 of 30




                   EXHIBIT A
Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 2 of 30




                EXHIBIT A-1
      Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 3 of 30                           3/28/2019 1:56 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 32320391
                          2019-22404 / Court: 269                                                        By: Nelson Cuero
                                                                                              Filed: 3/28/2019 11:55 AM

                                CAUSE NO.

 DESTREA ARMSTRONG, ON                                IN THE DISTRICT COURT
 BEHALF OF HERSELF AND ALL
 OTHERS SIMILARLY SITUATED,


 Plaintiff,

 V.                                                          JUDICIAL DISTRICT

 INTERCONTINENTAL TERMINALS
 COMPANY, LLC and ITC


 Defendants.                                          OF HARRIS COUNTY, TEXAS

   PLAINTIFF'S ORIGINAL CLASS ACTION PETITION AND APPLICATION FOR
     TEMPORARY RESTRAINING ORDER AND TEMPORARY INJUNCTION,
                    AND REQUESTS FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Plaintiff Destrea Armstrong ("Plaintiff'), and files this Original Class

Action Petition, and Application for Temporary Restraining Order and Temporary Injunction,

and Request for Disclosures against Defendants Intercontinental Terminals Company LLC and

ITC ("Defendants"), and for causes of action would respectfully show unto the Court the

following:

                                    I.   DISCOVERY PLAN

               Plaintiffs intend that discovery be conducted under Discovery Level 3.

                                  II.    NATURE OF ACTION

               This is a class action arising out of Defendants' grossly negligent conduct in

which they caused a fire at Defendants' tank yard in Deer Park, Texas during the morning of

March 17, 2019. The first of Defendants' tanks consumed by fire contained the highly toxic

chemical Naphtha. As this fire grew, it spread to other tanks within the yard. At least eight tanks
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 4 of 30



were consumed by the flames of the fire. Defendants' tanks burned for days while churning out

massive plumes of toxic smoke across the communities of Harris County.                    Despite

recommendations on how to contain this toxic event, Defendants consciously disregarded the

recommendations and allowed the tanks to burn. These massive plumes of toxic smoke and ash

caused injury and damages to Plaintiff and the Class Members.

                               III.    PARTIES AND SERVICE

       3.      Plaintiff Destrea Armstrong is an individual who resides in Harris County, Texas.

       4.      The Class Members constitute all individuals working and/or residing in Deer

Park, Pasadena, Sheldon, Channelview, Galena Park, or Jacinto City at any time from March 17,

2019 to March 23, 2019. Included in the class are parents, spouses, children, guardians, and legal

representatives of such persons with direct or derivative claims.

       5.      Intercontinental Terminals Company LLC is a Delaware Company doing business

in the State of Texas for monetary profit. Based upon information and belief, said Defendant is

the owner of the property and facility located in Deer Park, Texas where the fire started on

March 17, 2019, hereinafter the "ITC facility". As detailed in the Texas Secretary of State

records, Intercontinental Terminals Company LLC maintains a corporate office in Texas, located

at 1021 Main St. #1150, Houston, Texas 77002-6508. ITC has availed itself of the jurisdiction

and laws of the State of Texas. Said Defendant may be served with process by and through its

registered agent for service of process in the State of Texas: CT Corporation System, 1999

Bryan St., Suite 900, Dallas, Texas 75201-3136.

       6.      ITC is the assumed name of the company operating the ITC Facility where the

tank fire started on March 17, 2019. Said Defendant may be served with process by and through

its registered agent for service of process in the State of Texas: CT Corporation System, 1999

                                                 2
     Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 5 of 30



Bryan St., Suite 900, Dallas, Texas 75201-3136.

          7.    Plaintiff invokes the right to institute this suit against any other entity conducting

business of the common or trade name "Intercontinental Terminals Company" with regard to the

events described in Plaintiff's Petition. Pursuant to Rule 28 of the Texas Rules of Civil

Procedure, Plaintiff invokes the right to add or substitute this party at a later date.

                              IV.     JURISDICTION AND VENUE

          8.    The subject matter in controversy is within the jurisdictional limits of this Court.

Plaintiff seeks monetary relief in excess of $1,000,000. Venue is proper in Harris County, Texas,

pursuant to pursuant to Texas Civil Practice and Remedies Code § 15.002(a)(1) because it is the

county where all or a substantial part of the events or omissions giving rise to the claim occurred.

Venue is proper as to Plaintiff and Defendants under Texas Civil Practice & Remedies Code §

15.005.

                This Court has subject matter jurisdiction over this cause of action because

Plaintiff seeks damages exceeding the Court's minimum jurisdictional limits.

           0.   This Court has personal jurisdiction over Defendants because they are domestic

companies with their headquarters in Houston, Texas.

          I].   Federal courts lack jurisdiction over this cause of action since there are no federal

questions raised in this matter and there is incomplete diversity of citizenship. The Plaintiff,

proposed Class Members and Defendants are all residents of Texas. Additionally, Plaintiff does

not seek relief under any federal statute or regulation. Moreover, Plaintiff's rights do not depend

upon the resolution of a substantial question of federal law. Thus, any attempt to remove this

cause of action to federal court would therefore be improper.



                                                   3
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 6 of 30



                                            V.    FACTS

         11      Defendants operate a storage facility in the petrochemical industry. Defendants

own and operate two terminals for their business in the Houston area. As their website states,

"[t]he     ITC     Deer     Park     terminal    started    in    1972     and     currently    has

13.1 million barrels (2.2 million cbm) of capacity in 242 tanks. It stores all kinds of

petrochemical liquids and gases, as well as fuel oil, bunker oil and distillates. The terminal has

five ship docks and ten barge docks, rail and truck access, as well as multiple pipeline

connections."

         13.     This lawsuit arises out of a fire in Defendants' tank yard during the morning of

March 17, 2019 at Defendants' Deer Park terminal. On or about 10:30 am on March 17, 2019, a

fire started at the ITC tank yard and first ignited a tank containing Naphtha. That fire continued

to spread throughout the ITC terminal. As the fire grew, it spread to other tanks within the yard.

At least eight tanks were consumed by the flames of the fire, which sent massive plumes of black

smoke over and into the communities of Southeast Texas, including Deer Park and Galena Park.

This massive cloud of smoke contained dangerous chemicals, ash, and fumes, which spread into

the Deer Park, Pasadena, Sheldon, Channelview, Galena Park, and Jacinto City communities.

Defendants' tanks burned for three days while churning out the massive plumes of smoke until

the fire was extinguished for several hours on March 20, 2019.

         14_     Although it was believed that this fire was extinguished, the fire reignited a mere

hours later until it was tampered down later that day. However, the fire again reignited on

Thursday, March 21st, this time releasing the toxic chemical Benzene into the air along with all

the other chemicals that were released into the air by Defendants' tanks during the prior four

days. This blaze grew stronger and the following day, Friday, March 22, 2019, a shelter in place

                                                  4
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 7 of 30



order was issued for the residents of Deer Park and Galena Park.

        [5       Upon information and belief, Defendants failed to properly maintain and monitor

their tanks, causing them to overheat. As a result, fires were started which released numerous

chemicals into the air including; Naphtha, Xylene, Toluene, and Benzene. Plaintiff and the Class

Members were exposed several times to these harmful chemicals. Plaintiff's and the Class

Members' exposure to these toxins have caused them severe injuries and damages.

            6.   On information and belief, Defendants and/or their agents sought the advice of

experts to contain the fire. However, Defendants and/or their agents did not follow the advice

received and therefore were unable to contain the fire until later.

        [        This was not the first time that Defendants failed to properly maintain their tanks

and chemicals or otherwise engage in safe and reasonable behavior. Previously, Defendants

were fined by the Texas Commission of Environmental Quality for several violations of the law.

In 2008, Defendants were fined for releasing the carcinogen, Butadiene, into the atmosphere due

to the Defendants' failure to prevent an increase in pressure. In 2009, Defendants were fined for

releasing the Toluene, a hazardous air pollutant, into the atmosphere.

        [ g.     Additionally, Defendants have been fined for repeated water violations. In 2017,

the Texas Commission on Environmental Quality fined Defendants for releasing cyanide into the

San Jacinto River basin in an amount that was more than 10 times the permitted level. Before

that, in 2016, Defendants released more than three times the limit for sulfide.           In 2015,

Defendants were found to have released an unsafe amount of chlorine. These repeated improper

acts demonstrate a prolonged pattern of disregarding the law and the safety of the Houston

Community by Defendants.

            9.   As a result of Defendants' grossly negligent conduct, Plaintiff suffered from a

                                                  5
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 8 of 30



respiratory infection, headaches, nose bleeds, coughing with blood, and suffered flashes in her

eyes. Her injuries were common to the Class as they also suffered the typical injuries caused by

such a fire — including breathing difficulty, upper respiratory infections, bronchitis, pneumonia,

burning eyes, headaches, coughing, nose bleeds, eye flashes, and throat discomfort.

       20.     Worse, some of the chemicals that were released in Defendants' fire are known

carcinogens. Benzene is a known carcinogen. Benzene is known to cause cancer, based on

evidence from studies in both people and lab animals. Indeed, there is direct evidence of

Benzene exposure and an increased risk of Leukemia and other cancers of blood cells. Similarly,

Toluene and Xylene exposures have been associated with an increased risk of cancer. Moreover,

recent studies have shown that significant smoke inhalation from fires can cause a significant

increase in cancer.

       21 .    Thus, Plaintiff and the Class Members have not only suffered physical injuries but

now need to monitor their health for the foreseeable future as they have been exposed to

conditions that cause a significant risk of cancer. They are entitled to compensation from a

medical monitoring fund created at Defendants' expense to monitor and treat their health as a

result of Defendants' grossly negligent acts.

                           VI.    CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action pursuant to Rule 42 of the Texas Rules

of Civil Procedure on behalf of the Class Members which is comprised of:

       All individuals working and/or residing in the cities of Deer Park, Pasadena,
       Sheldon, Channelview, Galena Park, or Jacinto City at any time from March 17,
       2019 to March 23, 2019. Included in the class are parents, spouses, children,
       guardians, and legal representatives of such persons with direct or derivative
       claims.

       23.     Numerosity.    The number of members in the Class is believed to be in the

                                                 6
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 9 of 30



thousands. This volume makes bringing the claims of each individual member of the class

before this Court impracticable. Likewise, joining each individual member of the Class as a

plaintiff in this action is impracticable. While the identities of each Class Member is not known

at this time, their identity can be discovered by using publicly available property records,

including those maintained by Harris County.         As such, a class action is a reasonable and

practical means of resolving these claims. To require individual actions would prejudice the

Court, the Class and Defendants.

       24.     Typicality. Plaintiff's claims are typical of the Class because like the members of

the Class, Plaintiff was subject to Defendants' negligent acts and omissions which caused the

fires at the ITC Terminal. Further, Plaintiff was exposed to the same toxins that were released

from the fires as the Class Members. Moreover, Plaintiffs suffered injuries that were common to

the Class due to the exposure to the toxins from the fire, including breathing difficulty,

headaches, and an increased risk of cancer. Due to the latency period and the potentially

concealed nature of the complications due to the exposure to carcinogens, medical monitoring,

testing or treatment is necessary for each member of the Class. Plaintiff and the Class have been

harmed as a result of Defendants' negligent acts. It was Defendants' common acts that caused

the injuries to Plaintiff and the Class Members. As such, Plaintiff's claims are typical of the

claims of the Class. Plaintiff and all members of the Class sustained damages arising out of and

caused by Defendant's common course of conduct in violation of law as alleged herein.

       25.     Adequacy.    Plaintiff is a representative party who will fairly and adequately

protect the interests of the Class because it is in her interest to effectively prosecute the claims

herein alleged in order to obtain the relief required under Texas law. Plaintiff has retained

attorneys who are competent in both class actions and complex personal injury litigation.

                                                 7
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 10 of 30



Plaintiffs Counsel are board certified in Personal Injury Trial Law by the Texas Board of Legal

Specialization and have served as class counsel in well over 75 class actions and/or collective

actions. Plaintiff does not have any interest which may be contrary to or in conflict with the

claims of the Class she seeks to represent.

               Commonality. Common issues of fact and law predominate over any individual

questions in this matter. The common issues of fact include, but are not limited to:

           •   Whether Defendants failed to properly store chemicals at the ITC facility;

           •   Whether Defendants failed to develop, implement, and maintain proper

               procedures for the backup refrigeration of chemicals stored at the ITC facility;

           •   Whether Defendants failed to develop, implement, and maintain proper safety

               procedures and protocol concerning the safe maintenance of the highly toxic and

               inherently dangerous chemicals maintained at the ITC facility;

           •   Whether Defendants failed to have adequate procedures in place to protect the

               safety and welfare of the community in the event of a catastrophe;

           •   Whether Defendants failed to provide the public accurate information on the

               chemicals being released;

           •   Whether Defendants failed to properly mitigate exposure once the fire started;

           •   Whether Defendants failed to properly warn the public concerning the risks and

               dangers associated with the highly toxic and inherently dangerous chemicals

               maintained at the ITC facility; and

           •   Whether Defendants failed to implement and maintain proper procedures, as

               established by ITC and governmental agencies regarding the safe and proper

               handling of chemicals at the ITC facility.
                                                8
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 11 of 30



   27.          The common issues of law include, but are not limited to:

                •   Whether Defendants are liable for the fire that started at the ITC Terminal;

                •   The measure of damages for the Plaintiff and Class Members; and

                •   Whether Defendants are liable for punitive damages.

         2N.        Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this lawsuit. Individual litigation would magnify the delay and expense

to all parties and flood the court system with duplicative lawsuits. Prosecution of separate

actions by individual members of the Class would create the risk of inconsistent or varying

judicial results and establish incompatible standards of conduct for Defendants.

         ?9.        A class action, by contrast, presents far fewer management difficulties and affords

the benefits of uniform adjudication of the claims, financial economy for the parties, and

comprehensive supervision by a single court. By concentrating this litigation in one forum,

judicial economy and parity among the claims of individual Class Members are promoted.

Additionally, class treatment in this matter will provide for judicial consistency. Notice of the

pendency and any resolution of this action can be provided to the Class by mail, electronic mail,

text message, print, broadcast, internet and/or multimedia publication. The identity of members

of the Class is readily identifiable from public records.

         30         Moreover, many of the Class Members may be unaware of their plight and the

full extent of their injuries.       They require identification, screening, and education.        Class

Certification is appropriate as Plaintiff also seeks equitable relief in the form of notification and

medical monitoring so that each Class Member can be advised of their increased risk of cancer

and be examined and monitored for potential, long term adverse effects.

         3 1_       This type of case is well-suited for class action treatment because: (1) Defendants'

                                                     9
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 12 of 30



practices, policies, and/or procedures were uniform; (2) Defendants' conduct caused the fire; and

(3) the fire led to the injuries to the Plaintiff and Class Members. Ultimately, a class action is a

superior form to resolve the claims detailed herein because of the common nucleus of operative

facts centered on the continued failure of Defendants to properly maintain their terminal in Deer

Park, Texas.

                                   VII.     CAUSES OF ACTION

        32.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

   A.            NEGLIGENCE — CLASS ACTION

        33.      On the occasion in question, as more fully described above in Section V,

Defendants committed acts of omission and the commission of direct conduct, which collectively

and separately constituted negligence. Defendants had a duty to exercise ordinary care; meaning,

that degree of care that would be used by any chemical company of ordinary prudence under the

same or similar circumstances, and Defendants breached that duty, including but not limited to

one or more of the following ways:

        •     In failing to properly store chemicals at the ITC facility;

        •     In failing to develop, implement, and maintain proper procedures for the backup

              refrigeration of chemicals stored at the ITC facility;

        •     In failing to develop, implement, and maintain proper safety procedures and protocol

              concerning the safe maintenance of the highly toxic and inherently dangerous

              chemicals maintained at the ITC facility;

        •     In failing to have adequate procedures in place to protect the safety and welfare of the

              community in the event of a catastrophe;

        •     In failing to provide the public accurate information on the chemicals being released;
                                                    10
     Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 13 of 30



          •     In failing to properly warn the public concerning the risks and dangers associated

                with the highly toxic and inherently dangerous chemicals maintained at the ITC

                facility;

          •     In failing to properly contain the fire and toxic chemicals once the fire started;

          •     In failing to implement and maintain proper procedures, as established by ITC and

                governmental agencies regarding the safe and proper handling of chemicals at the

                ITC facility; and

          •     In failing to adequately prepare for a major fire event, having had the knowledge that

                such an event was foreseeable.

          34.       Defendants' breaches were a proximate cause of the occurrence in question and

the injuries and damages sustained by Plaintiff and the Class Members herein.

B.                  GROSS NEGLIGENCE — CLASS ACTION

          35        Defendants unconscionably and wantonly neglected to take the actions reasonably

required to correct its past mistakes and omissions and unconscionably and wantonly neglected

to reasonably protect the Class Members from the unreasonably dangerous condition it created.

These acts of omission and commission included, but were not limited to, those as described

herein.

          36        Defendants committed acts of omission and commission, which collectively and

severally, constituted malice under Chapter 41 of the Texas Civil Practices & Remedies Code,

which malice was a proximate cause of the accident described herein. Plaintiff and the Class

Members seek exemplary damages as allowed by law in an amount to be determined at trial.

C.                  NEGLIGENT MISREPRESETATIONS — CLASS ACTION

          37.       Defendants gave misleading information to the public and failed to exercise

                                                      11
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 14 of 30



reasonable care when it gave information. Plaintiff and the Class Members justifiably and

detrimentally relied on the information provided by Defendants.

                 Defendant's negligent misrepresentations to Plaintiff and the Class Members

proximately caused the injuries and harm they suffered. Plaintiff is entitled to recover all

damages caused by Defendants' tortious representations.

                                 VIII.     PROXIMATE CAUSE

       39,       Plaintiff incorporates all factual allegations made above.

       40.       Each and every, all and singular, of the foregoing acts and omissions, on the part

of Defendants, taken separately and/or collectively, constitute a direct and proximate cause of the

injuries and damages set forth below.

                                   IX.     DAMAGES SOUGHT

       41 .      Plaintiff incorporates all factual allegations made above.

       42        As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff and the Class Members were caused to suffer permanent injury.

       41        Plaintiff and the Class Member seek the following:

              a. Declaring and certifying this case as a class action, appointing Plaintiff as the

                 class representative, and Plaintiff's Counsel as Class Counsel;

              b. Establishing and funding a medical monitoring program, at Defendants' expense,

                 to notify the Class Members of the dangers of the chemicals that were released

                 into the air, and to monitor and test the health of each Class Member for future

                 health risks, including cancer;

              c. Establishing a common fund on behalf of Plaintiff and Class Members so as to

                 distribute any and all funds necessary to reimburse them for their medical

                                                   12
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 15 of 30



                   expenses, treatments, and economic losses;

             d. Punitive damages; and

             e. Judgment against Defendants in the full amount awarded by the jury.

                                    X.    EXEMPLARY DAMAGES

       44          Plaintiffs incorporate all factual allegations made above.

       45.         Defendants' acts or omissions, which when viewed objectively from the

standpoint of Defendants at the time of occurrence, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. Defendants had

actual, subjective awareness of the risk involved in the above described acts or omissions, but

nevertheless proceeded with conscious indifference to the rights, safety, or welfare of Plaintiff,

the Class Members, and others. Therefore, for such malice on behalf of Defendants, Plaintiff

sues for exemplary damages in an amount to be determined at trial.

             XI.      APPLICATION FOR TEMPORARY RESTRAINING ORDER
                             AND TEMPORARY INJUNCTION

       46.         In light of the above described facts. Plaintiff seeks recovery from Defendants.

Plaintiff is likely to succeed on the merits of this lawsuit. Plaintiff is concerned that Defendants

will change, alter, destroy, convert, or even transport evidence involved in this incident. Unless

this Honorable Court immediately restrains the Defendants, Plaintiff will suffer immediate and

irreparable injury, for which there is no adequate remedy at law to give Plaintiff complete, final

and equal relief. More specifically, Plaintiff will show the court that the harm to Plaintiff and

Class Members is imminent. This imminent harm will cause irreparable injury in that the

Plaintiff will lose the opportunity to inspect and photograph the evidence and will be unable to

prosecute the claims. There is no adequate remedy at law which will give Plaintiff complete,


                                                    13
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 16 of 30



final and equal relief.

        47.        In order for Plaintiff to properly investigate and pursue the claims, and recover

damages and see that justice is done, this Court should restrain the Defendants, their agents,

servants, employees, contractors, contract employees, attorneys and those acting in concert with

or in representation of said Defendants from changing, altering, destroying, modifying,

converting, selling or transporting the evidence described below which was involved in this

incident. Plaintiff is willing to post a reasonable temporary restraining order bond and request the

court to set such bond. Plaintiff has met her burden by establishing each element which must be

present before injunctive relief can be granted by this Court, therefore Plaintiff is entitled to the

requested temporary restraining order.

        48.        In order to preserve the status quo during the pendency of this action, Plaintiff

prays the Court restrain and/or enjoin Defendants from in any way changing, altering,

destroying, modifying, converting, selling, or transporting the below described evidence.

Plaintiff also seeks an order preserving:

              a.    Any and all photographs and videotapes, including drone footage, of the scene
              of the incident(s), parties or equipment involved, including but not limited to the
              subject tanks and any other equipment involved in the March 17, 2019 to March 23,
              2019, incident at the ITC facility in Deer Park, Texas;

              b.   Any and all stickers, safety slogans, warnings, etc. attached to or placed on the
              premises and/or equipment located at the ITC facility in Deer Park, Texas;

              c.    Any and all equipment, including manuals and materials related to the same,
              that were and/or have been used in the maintenance of the containers utilized at the
              ITC facility in Deer Park, Texas from January 1, 2008 to the present;

              d.    Any and all documents/communications regarding the chemicals involved in
              the fires and emissions events at the ITC facility in Deer Park, Texas on March 17
              to March 23, 2019;

              e.      Any and all documents, records, communications, samples, protocols and/or

                                                  14
Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 17 of 30



       measurements relating to any testing of the air in or within a fifty (50) mile radius
       of the ITC facility in Deer Park, Texas, for the presence of toxic / hazardous
       chemicals from March 17, 2019 to the present;

       f     Any and all documents, records, communications, samples, and/or
       measurements relating to any testing for the presence of hazardous materials of any
       soil on or within a twenty (20) mile radius of the ITC facility in Deer Park, Texas,
       from March 17, 2019 to the present;

       g.   Any and all documents, records, communications, samples, and/or
       measurements relating to any testing of debris emitted from the ITC facility located
       in Deer Park, Texas from March 17, 2019 to the present;

       h.    Any and all documents, records, samples, protocols, and/or measurements
       relating to any testing of any debris or materials collected from ITC residents within
       a twenty (20) mile radius of the ITC facility located in Deer Park, Texas from
       March 17, 2019 to the present;

       i.     Any and all documents or records relating to the incident and subject
       containers, including but not limited to any records, communications, documents,
       emails, text messages, by and between ITC, its agents, directors, employees, and
       assigns, and: the Department of Justice, the Occupational & Safety Health
       Administration, the Chemical Safety Board, the Environmental Protection Agency,
       the Texas Center for Environmental Quality, the Deer Park and Harris County fire
       departments, any emergency responders who responded to the fires at the ITC
       facility located in Deer Park, Texas, and any other state or federal regulatory agency
       or organization;

       j.    Any and all emails, electronic data, documents, statements, diaries, calendar
       entries, memos, incident reports, call slips or telephone messages, text messages,
       facsimiles, voicemail messages and correspondence related to the fires and/or
       emissions events at the ITC facility in Deer Park, Texas;

       k.   Once the fire started, any and all recordings, emails, electronic data,
       documents, statements, diaries, calendar entries, memos, incident reports, call slips
       or telephone messages, text messages, facsimiles, voicemail messages and
       correspondence related to ending/mitigating/containing the fires and/or the
       chemicals being emitted;

       1.    Any and all log books, maintenance logs, cargo logs, maintenance and repair
       records, inspection reports, annual inspection reports, operating manuals, actual
       audiotape recordings or any transcript or any recorded statements, mobile radio and
       dispatch records pertaining to the fires and/or emissions events at the ITC facility in
       Deer Park, Texas; and


                                          15
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 18 of 30



               m. Samples of any and all chemicals maintained at the ITC facility in Deer Park,
               Texas as of March 17, 2019 to the present.

        49.       The foregoing tangible and physical evidence is relevant and reasonably

necessary to determine the cause of Plaintiffs and the Class Members' injuries, the loss of which

would be irreparably harmful to Plaintiff. It is essential that the court act immediately, prior to

giving notice to Defendants and conducting a hearing on the matter, so as to adequately preserve

the status quo.

    XII.       REQUEST FOR HEARING ON TEMPORARY RESTRAINING ORDER
                         AND SUBSEQUENT INJUNCTIVE RELIEF

        50.       Plaintiff would further pray for this Court to set a hearing on Plaintiff s

Application for Temporary Restraining order and subsequent injunctive relief in this matter.

                               XIII.   REQUEST FOR INSPECTION

        51        Plaintiff also prays that this Court issue an Order permitting Plaintiffs attorneys

and investigative staff, including but not limited to consulting experts, to have access to the

premises in question to inspect, photograph, and film said premises. Such access for the purpose

of inspection, photographing and filming is essential in order for Plaintiff to prepare her case and

to see that justice is done.

               XIV.       PRESERVING EVIDENCE — SPOLIATION NOTICE

        52..      Plaintiff hereby requests and demands that Defendant preserve and maintain all

evidence pertaining to any claim or defense related to the incidents made the basis of this lawsuit

or the damages resulting therefrom, including statements, photographs, videotapes, audiotapes,

surveillance or security tapes or information, business or medical records, incident reports, tenant

files, periodic reports, financial statements, bills, telephone call slips or records, estimates,

invoices, checks, measurements, correspondence, facsimiles, email, voicemail, audio recordings,

                                                  16
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 19 of 30



text messages, any evidence involving the incident in question, and any electronic image or

information related to the referenced incident or damages. Failure to maintain such items will

constitute "spoliation" of the evidence

                            XV.       REQUESTS FOR DISCLOSURE

        53_     Pursuant to Tex. R. Civ. P. 194, Plaintiff hereby requests all Defendants disclose

the material describe in Rule 194.2(a) through (1). Per Rule 194.3(a), this material must be

disclosed within 50 days of the date of service of this petition.

                                   XVI.   JURY TRIAL DEMAND

        54.     Plaintiff hereby requests trial by jury on all issues of fact.

                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Armstrong respectfully prays

that the Defendants be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for Plaintiff and the Class Members against Defendants, jointly and

severally, for damages in an amount within the jurisdictional limits of the Court; exemplary

damages, as addressed to each Defendant per Section 41.006, Chapter 41, Texas Civil Practice &

Remedies Code; together with pre-judgment at the maximum rate allowed by law; post-judgment

interest at the legal rate; costs of court; and such other and further relief to which Plaintiff may

be entitled at law or in equity.




                                                   17
Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 20 of 30



                                Respectfully submitted,

                                KENNEDY HODGES, LLP


                                By: /s/ David W. Hodges
                                      David W. Hodges
                                      State Bar No. 00796765
                                      dhodges@kennedyhodges.com
                                      4409 Montrose Blvd., Suite 200
                                      Houston, TX 77006
                                      Tel. (713) 523-0001
                                      Fax. (713) 523-1116
                                      Houston, Texas 77006

                                       And

                                       Don J. Foty
                                       State Bar No. 24050022
                                       dfoty@kennedyhodges.com
                                       4409 Montrose Blvd., Suite 200
                                       Houston, TX 77006
                                       Tel. (713) 523-0001
                                       Fax. (713) 523-1116


                                ATTORNEYS FOR PLAINTIFF AND CLASS
                                MEMBERS




                                  18
                                                                                                                                                                                                          3/28/2019 1:56:00 PM
                            Case 4:19-cv-01424 CIVIL, CASE1-1
                                               Document    INFORMATION   SUEET in to•
                                                               Filed on 04/19/19   TXSD Marilyn
                                                                                         Page 21   of 30 - District Clerk
                                                                                                Burgess
                                                                                                                            Harris County
                          NLIMAER (FOR C4ERX t'SE 81:41)),..                                      C01:41I (FOR cLeftx u Sr oEnrelope No: 32320391
                                                                                                               2019-22404 / Court: 269
                                                                                                                            By: CUERO, NELSON
                     STYLED .,DtatmaArmatr.Qug:,..cafidialtsAliusglf anclAtt ()UT laaimilarly„Sitclakcht—MrcontiRentai TEAKIrs akaallki 9111drifPIO AM
                                            Ec.g„ John Smial v, AEI American InSURnei." Co: 11: Man, nr. Jones: En Ow Mlncr ot                                                       F_Slaia of t),:crnc .11E1.:,;orE
 A ci V3 i 4;as;.^                         rocsE be cempieled and su.bourted when an originai petition or aPplicat:on N                                                                t.r_t            new coil, family law, probate, or mental
 health case or        vise FE   a post-indgment 'petition fm. rmAifiestion or triMiCtil for triforeerrient         :o a family                                                        ciise. The information t.hatild be the best               avaiiabk al
 the iime
   CimrsKt imformaikan for prson                                                                                haferrrstotioa                 Nantes of varties 3..ia ease;                           Persno. or eatiN opkt(55#1.,e
                                                                                                                                                                                                      NArionly tiDf Pla ignif etil loner
                                                            Etna Ii7                                                                           PkiFain{ s    PetitionerW:                             01 ; 3•?          Ptaimift?Petitimier
                                                                                                                                                                                                      0Tille      1V-DAgifriv
 David W. Hodges                                        dhodges©kennedyhodges.com                                                              Ilestrea_Arinstang,„an_Bettalf_of„„„„„..               0   Other:


Adilre- s:                                                  Telephone:                                                                         H.eraelf..and..AILOthers.,Sirnitarly„Situated
                                                                                                                                                                                                      Additional Parties in Child SupportCase;
A409 MaatoseJ31vd Ste 200                                   713-523-0001
                                                                                                                                                Defend.a.   1.(s)/Respondent(s):                      Cusabdial Par
City:StmeiZip.;
                                                                                                                                               triterontinental,Imuirial5 C QMPaRY.,
Houston. TX 77006                                           713-523-1116                                                                                                                              Non-tug             ia/ Parent:
                                                                                                                                                LLO and.JTO
        me*                                                 State Bar                                         No:
                                                                                                                                                                                                      Presumed Father:
                                                            00796765

.2. Indicate case rinse, asp' IdetatiA,            p.tte$.1 a                                              ix&rs.k ivssie. in. ato oae tvelea, a.   iFr
                                                                                            (MI                                                                                                             ram
                                                                                                                                                                                                                            P0.0-it3dgrtien4Azrioits
                                                                                 ot r.                          fat.a                         ftetiq Pro                      Itifirterla& Madam;                              (33o*-Tkie
 ,pbte-WSP'-`•                                      A.?;:saultiii•attery                                                                 Emblem Dorriami                    ijAnnohnent                                     Enforcer:ern
        ConsupvrIDIPA                            ..Konsthtetion                                                                           Conderrinatirm                    Das:late           Marriage Void:               moo; ticaiion----Cusiody
    0 Cidatq: ueEn'ain                          0 Defilmation                                                                         0Partition                            Divorce
      FgnudrMist epretentation                  Maiprathre                                                                            OQeict Title                               OWith Children                                      "fiat   1 3i -D
    00ther       DehtiCt•otract:                    AcCount1nR                                                                        0Tropass      to Try   Tide                   N° Children
                                                                                                                                                                                                                             Enibr.- L oetttil`t•f;xii ficacitin
                                                                                                                                      Oothrr Propimy:                                                                        Paternity
Foree.',                                           0 Medical                                                                                                                                                                 Rky,:iproc (EJIFS A)
     Foote. E.quity.—Ex g..ditod                   00thes. Profmin.riai                                                                                                                                                      %import Order
  []other Foreclosure
0 Franc rise                                                                                                                              •sot      to Cringail
0 Insisrance                                       `Moir kletkle :Accitttyi                                                                                                      Okher Float&
ElLandlordiTeziant                                  PMMiSe5                                                                            1f:a puricr.ion                           Erithee Foreign                           , AdeptiorMdeption with
  Non-Competition                                Pradtwe 1.it.gb84y                                                                   0Judgmerit                                   Judgment                                  Ten:ligation
0 Partnership                                      0 Asb tosi.Si ie.a.                                                                    bri-Dit, are                             Habeas Corpta.                                    Protection
                                                                                                                                                                             O
DOttier Comma.                                     0Other Product Liability                                                               Seizum.:Forfeitine                 0 Name Change                                0Child     Sur:1'3°A
                                                         Prod                                                                         0Writ of Habeas Corpus--               0   Pmiective Order                             Custody or Visitation
                                                                                                                                        Pre-indictment                             Removal of Disabilida                     Gestatif..tnal Paratting
                                                MOther injury or Damage:                                                              00thQr.                                  of Minority                                0Grattifipmera Access
                                                                                                                                                                             00ditir.                                     0Pavema?elPaternity
                                                                                                                                                                                                                          01enttiFwion        of Parental
                                                                                                                                                                                                                             Rig,hts
                                 ......
                                          .
                                                       ••
                                                            •
                                                                •
                                                                    ••
                                                                         •••••
                                                                                   •.•,•••••••••••••••••
                                                                                                                                 tr (Iva.
                                                                                                                                                                                                                             Other Parent-ChM;
 0 Di,...c. igninatiori                             Admlrii,Arotivp.Appe0                                                               Lawycr 1iB`,i;:aiiii at
 ORIftallation                                      AntitrusaInfair                                                                     Perpetuate Testimony
 0Tesnination                                       Coometitiixi
 0 Workers' CompenSaiion                               esele Vtolai ions                                                              0 Tort lous loterterence
 bother:Elnployment:                              0Foreigo J. udgmen                                                                  Daher:
                                                    trilelist-.Tual Property

                                                                                                                                                       Probate & Metttai Health
        Appraisal                                 Probaieliivills.lneeNiam                                                                                                euardianship—Aduit:
  0Tax Deiingtiency•                                   Dependent Administration                                                                                       0 Guarthanship----M:nor
  0 other Tax                                        01ndepe.ricknt Administration:                                                                                   Dror) nJ Health
                                                     00tkr Estate Pr: ee dirt s                                                                                       o      r:

3. ladkateirmrerlaape remits if olgeab                         tir eiessosoeir rhoit       44-
     Appeai from Municipal or lesticc Court                          uOmiarator; judgment:                                                                                                Pg..ejudgrm:rit
     Arbitmlion-relati:d                                             0GartgiAment                                                                                                         Prnm-itive Order
     Af9.3(:33merit                                                      ignemleadier                                                                                                     kecei Ater
 0 Bill of Reuter,.'                                                 0 License                                                                                                            SiNvestration.
 OCertiorari                                                         1-]Mamiar                                                                                                          0Temporary Rostraining Ordi,:r/tMurKtion
 L.] clan Action                                                                                                                                                                        0 1%;iii0V{n'
4. ittilleA le                          got :Wed                           i:ssge%:
                 S1:0 S.:O.%            ti'amage )1 any kind pergalliti,                                                                                                    ;;rid vttrraey
 Dixss than S 100,114x) and non-ino wary nil:is!
 DOvi:r             ill but rtin Orion than .S. ...!.t-l0.0(39
 Doter S2iti.),.000 hit not more than S I ,000,090
     Over !,000.1a-grj
                                                                                                        3/28/2019 1:56:00 PM
             Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Marilyn
                                                                        Page 22   of 30 - District Clerk
                                                                               Burgess
                                                                                                        Harris County
                                                                                                        Envelope No: 32320391
                                        2019-22404 / Court: 269                                         By: CUERO, NELSON
                                                                                                        Filed: 3/28/2019 11:55:13 AM
                            HARRIS COUNTY DISTRICT CLERK
              TOUN •
              'NNW,
                            201. Caroiin$ P.O. Sox.4651         'lexas 7721.0-4851 832-927-s900       wyvv.h:cLwiciderk.com

                                                Request for Issuance of Service
CASE NUMBER:                                                  CURRENT COURT:

Name(s) of Documents to be served:   Plaintiffs Original Class Action Petition and Application for Temporary RE

FILE DATE: 03/28/2019            Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served):
Issue Service to: Intercontinental Terminals Company, LLC
Address of Service: 1999 Bryan Street, Ste. 900
City, State & Zip: Dallas, Texas 75201-3136
Agent (if applicable) CT Corporation System
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
E    Citation         0   Citation by Posting 0            Citation by Publication            0         Citations Rule 106 Service
El Citation Scire Facias                                   Newspaper
❑ Temporary Restraining Order                      0       Precept                            p         Notice
0   Protective Order
p   Secretary of State Citation ($12.00) 0                Capias (not an E-Issuance)         0          Attachment
0   Certiorari                                     ❑       Highway Commission ($12.00)
El Commissioner of Insurance ($12.00) 0                   Hague Convention ($16.00)               0     Garnishment
0   Habeas Corpus                                  0      Injunction                              0      Sequestration
El Subpoena
0 Other (Please Describe)
(See additional Forms for Post Judgment Service)
  SERVICE BY (check one):
p ATTORNEY PICK-UP (phone)                                                   E E-Issuance by District Clerk
0 MAIL to attorney at:                                                          (No Service Copy Fees Charged)
0 CONSTABLE                                                    Noe: The email registerod with EfilkiTa&gov must be
0 CERTIFIED MAIL by District Clerk                             used to retrieve the E-Issuance Service Documents.
                                                               Visit. wwwledistrietelerk.com for more instructions.

0   CIVIL PROCESS SERVER - Authorized Person to Pick-up:                                                       Phone:

0    OTHER, explain

Issuance of Service Requested By: Attorney/Party Name: David W. Hodges                                  Bar # or ID 00796765
Mailing Address: Kenndy Hodges, LLP 4409 Montrose Blvd.
Phone Number: 713-523-0001
                                                                                                        3/28/2019 1:56:00 PM
             Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Marilyn
                                                                        Page 23   of 30 - District Clerk
                                                                               Burgess
                                                                                                        Harris County
                                                  n             -aegg                                   Envelope No: 32320391
                                        2019-22404 / Court: 269                                         By: CUERO, NELSON
                                                                                                        Filed: 3/28/2019 11:55:13 AM
                            HARRIS COUNTY DISTRICT CLERK
              TOUN •
              'NNW,
                            201. Caroiin$ P.O. Sox.4651         'lexas 7721.0-4851 832-927-s900       wyvv.h:cLwiciderk.com

                                                Request for Issuance of Service
CASE NUMBER:                                                  CURRENT COURT:

Name(s) of Documents to be served:   Plaintiffs Original Class Action Petition and Application for Temporary RE

FILE DATE: 03/28/2019            Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served):
Issue Service to: ITC
Address of Service: 1999 Bryan Street, Ste. 900
City, State & Zip: Dallas, Texas 75201-3136
Agent (if applicable) CT Corporation System
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
E    Citation         0   Citation by Posting 0            Citation by Publication            0         Citations Rule 106 Service
El Citation Scire Facias                                   Newspaper
❑ Temporary Restraining Order                      ❑       Precept                            p         Notice
0   Protective Order
p   Secretary of State Citation ($12.00) 0                Capias (not an E-Issuance)         0          Attachment
0   Certiorari                                     ❑       Highway Commission ($12.00)
El Commissioner of Insurance ($12.00) 0                   Hague Convention ($16.00)               0     Garnishment
0   Habeas Corpus                                  0      Injunction                              0      Sequestration
El Subpoena
0 Other (Please Describe)
(See additional Forms for Post Judgment Service)
    SERVICE BY (check one):
p   ATTORNEY PICK-UP (phone)                                                 ❑ E-Issuance by District Clerk
0   MAIL to attorney at:                                                        (No Service Copy Fees Charged)
0   CONSTABLE                                                  Noe: The email registerod with EfilkiTa&gov must be
O   CERTIFIED MAIL by District Clerk                           used to retrieve the E-Issuance Service Documents.
                                                               Visit. wwwledistrietelerk.com for more instructions.

O   CIVIL PROCESS SERVER - Authorized Person to Pick-up:                                                       Phone:

0    OTHER, explain

Issuance of Service Requested By: Attorney/Party Name: David W. Hodges                                  Bar # or ID 00796765
Mailing Address: Kenndy Hodges, LLP 4409 Montrose Blvd.
Phone Number: 713-523-0001
Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 24 of 30




                 EXHIBIT A-2
     Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 25 of 30



                                    CAUSE NO. 2019-22404

DESTREA ARMSTRONG, ON BEHALF                     §          IN THE DISTRICT COURT OF
OF HERSELF AND ALL OTHERS                        §
SIMILARLY SITUATED,                              §
                     Plaintiff,                  §
                                                 §
V.                                               §          HARRIS COUNTY, TEXAS
                                                 §
INTERCONTINENTAL TERMINALS                       §
COMPANY LLC                                      §
                    Defendant.                   §          269th JUDICIAL DISTRICT

           DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC’S
              MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                            ORIGINAL ANSWER

               Defendant Intercontinental Terminals Company LLC (“ITC”), incorrectly sued as

“Intercontinental Terminals Company, LLC and ITC,” files its Motion to Transfer Venue and,

subject thereto, Original Answer to Plaintiff’s Original Class Action Petition and Application for

Temporary Restraining Order and Temporary Injunction, and Requests for Disclosure (the

“Petition”).

                             I.      MOTION TO TRANSFER VENUE

               Pursuant to Rule 257 of the Texas Rules of Civil Procedure, ITC respectfully

requests that venue for this action be transferred from Harris County to another county of proper

venue under the Texas Civil Practice and Remedies Code. ITC will supplement the record with

a brief in support of its motion and necessary affidavits upon completion of sufficient discovery.

                                    II.    GENERAL DENIAL

               Pursuant to Rule 92 of the Texas Rules of Civil Procedure, ITC generally denies

the allegations and claims set forth in Plaintiff’s Petition and demands strict proof thereof by a

preponderance of the credible evidence, as required by the Constitution and laws of the State of

Texas.



40272313
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 26 of 30



                                 III.    AFFIRMATIVE DEFENSES

               1.      Plaintiff fails to state a claim upon which relief can be granted.

               2.      Plaintiff’s claims are barred because Plaintiff lacks standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      The purported class cannot be certified under Texas Rule of Civil

Procedure 42 because the purported class, class representatives, and/or class counsel fail to meet

the typicality, commonality, adequacy, superiority, and predominance requirements for class

actions.

               4.      ITC asserts the defense of contributory or comparative negligence to the

extent that the damages and injuries alleged in Plaintiff’s Petition were legally and proximately

caused, in whole or in part, by the negligence, fault, negligence per se, and other culpable

conduct of other persons or parties who failed to exercise the requisite degree of care and

caution, entitling ITC to have the Court and jury apply the doctrine of comparative negligence

established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment against it

by the degree of negligence or fault attributable to any other person or party.

               5.      ITC asserts the defense of superseding or intervening cause to the extent

that the damages and injuries alleged in Plaintiff’s Petition were legally and proximately caused

by separate and independent events or agencies that were not the result of ITC’s actions or

reasonably foreseeable to ITC or within its control.

               6.      ITC denies that the alleged injuries of Plaintiff were proximately caused

by any alleged act or omission of ITC.

               7.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiff are barred in whole or in part by the failure to mitigate damages.




40272313                                          2
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 27 of 30



               8.      As an affirmative defense, the evidence may show that one or more of

Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.

               9.      Alternatively, should any amount be cast against ITC in judgment, ITC is

entitled to a credit and off-set for any and all payments made to Plaintiff for any purpose arising

out of the incident and/or claims made the subject of this litigation, including, but not limited to,

settlement credits.

               10.     ITC denies any liability for punitive or exemplary damages. In any event,

Plaintiff’s claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code § 41.008.

               11.     ITC denies any liability for punitive or exemplary damages. In any event,

Plaintiff’s claim for punitive damages against ITC cannot be sustained because an award of

punitive damages under Texas law without proof of every element beyond a reasonable doubt

would violate ITC’s rights under Amendments IV, V, VI, and XIV of the United States

Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas Constitution.

               12.     ITC denies any liability for punitive or exemplary damages. In any event,

Plaintiff’s claims for punitive damages against ITC cannot be sustained because an award of

punitive damages under Texas law by a jury that (1) is not provided any standard of sufficient

clarity for determining the appropriateness or the appropriate size of any punitive damages

award; (2) is not instructed on the limits of punitive damages imposed by the applicable

principles of deterrence and punishment; (3) is not expressly prohibited from awarding punitive

damages or determining the amount of an award of punitive damages, in whole or in part, on the

basis of invidiously discriminatory characteristics; (4) is permitted to award punitive damages

under a standard for determining liability for punitive damages that is vague and arbitrary and

does not define with sufficient clarity the conduct or mental state that makes punitive damages




40272313                                         3
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 28 of 30



permissible; and (5) is not subject to judicial review on the basis of objective standards, would

violate ITC’s due process rights guaranteed by the Fourteenth Amendment to the United States

Constitution and by Section 19 of Article I of the Texas Constitution.

               13.     ITC denies any liability for punitive or exemplary damages. In any event,

a punitive damages award would violate the prohibition against excessive fines contained in the

Eighth Amendment to the United States Constitution, as embodied in the due process clause of

the Fourteenth Amendment to that Constitution, and Article I, § 19 of the Texas Constitution.

               14.     ITC reserves the right to assert other affirmative defenses, cross-claims,

and designations of responsible third parties as discovery proceeds.

                                     IV.     RIGHT TO AMEND

               ITC reserves the right to amend this Answer.

                                    V.      REQUEST FOR JURY

               ITC requests a trial by jury and will pay the required fee in accordance with the

deadlines imposed by the Texas Rules of Civil Procedure.

                                           VI.     PRAYER

               ITC requests that this Court, after trial or final hearing of this case, enter judgment

in ITC’s favor, that Plaintiff take nothing by reason of this suit, and that the Court award ITC its

costs of court and expenses and all other relief to which it is entitled.




40272313                                           4
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 29 of 30




                                    Respectfully submitted,

                                    BAKER BOTTS L.L.P.

                                    By: /s/ Russell C. Lewis
                                           Russell C. Lewis
                                           Texas Bar No. 24036968
                                           Michael S. Goldberg
                                           Texas Bar No. 08075800
                                           Benjamin Gonsoulin
                                           Texas Bar No. 24099682
                                           Kelly Hanen
                                           Texas Bar No. 24101862
                                           Elizabeth Furlow
                                           Texas Bar No. 24109899
                                           One Shell Plaza
                                           910 Louisiana Street
                                           Houston, Texas 77002-4995
                                           Telephone: (713) 229-1767
                                           Facsimile: (713) 229-2867
                                           russell.lewis@bakerbotts.com
                                           michael.goldberg@bakerbotts.com
                                           ben.gonsoulin@bakerbotts.com
                                           kelly.hanen@bakerbotts.com
                                           elizabeth.furlow@bakerbotts.com




40272313                               5
    Case 4:19-cv-01424 Document 1-1 Filed on 04/19/19 in TXSD Page 30 of 30




                                           PHELPS DUNBAR LLP

                                           By: /s/ Ivan M. Rodriguez
                                                  Ivan M. Rodriguez
                                                  Texas Bar No. 24058977
                                                  Marc G. Matthews
                                                  Texas Bar No. 24055921
                                                  Michael E. Streich
                                                  Texas Bar No. 24079408
                                                  500 Dallas, Suite 1300
                                                  Houston, Texas 77002
                                                  Telephone: (713) 626-1386
                                                  Telecopier: (713) 626-1388
                                                  Ivan.rodriguez@phelps.com
                                                  Marc.matthews@phelps.com
                                                  Michael.streich@phelps.com

                                           ATTORNEYS FOR DEFENDANT
                                           INTERCONTINENTAL TERMINALS
                                           COMPANY LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2019, a copy of this document has been served on the
 following counsel of record by electronic service:

 David W. Hodges
 Don J. Foty
 Kennedy Hodges, LLP
 4409 Montrose Blvd., Suite 200
 Houston, Texas 77006
 dhodges@kennedyhodges.com
 dfoty@kennedyhodges.com

                                                  /s/ Russell Lewis
                                                  Russell Lewis




40272313                                      6
